Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 9 of Claim 6, insert --plurality of-- before “disinfectant particles”;
in line 1 of Claim 12, delete “claim 7” and insert --claim 6--;
in line 2 of Claim 14, delete “a” before “blower” and insert --the--;
in line  of Claim 21, insert --the blower being-- before “a generation system”;
in line 2 of Claim 25, delete “a” before “blower” and insert --the--;
in line 3 of Claim 29, delete “a” before “blower” and insert --the--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims is due to amendment of claim 6 to include limitations of now cancelled claims 7-8 in combination with applicant’s arguments in pp. 9-13 of Remarks which have been found persuasive. Prior art such as Miller and Pettersson does not specifically teach the limitation of claims 7-8. While prior art of Petit appears to teach the limitations of claims 6-8, examiner finds applicant’s argument in section C on pp. 12-13 of Remarks persuasive and indicates that there is no teaching or reason to adjust “speed of the air flow … to inhibit coalescence of disinfectant particles on the obstacle facing the automatically orientable nozzle” in Petit.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of adjusting speed of an air flow with a plurality of disinfectant particles suspended therein leaving an automatically orientable nozzle as a function of a detected distance to inhibit coalescence of disinfectant particles on an obstacle facing the automatically orientable nozzle in a method of sanitizing an environment comprised of steps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799